Exhibit 10.2
EXECUTION VERSION


GUARANTY
GUARANTY, dated as of June 19, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”), made by CREDIT RE
OPERATING COMPANY, LLC, a Delaware limited liability company (“Guarantor”), for
the benefit of GOLDMAN SACHS BANK USA, a New York State member bank
(“Purchaser”).
W I T N E S S E T H :
WHEREAS, Purchaser and CLNC Credit 6, LLC, a Delaware limited liability company
(the “Seller”), are parties to that certain Master Repurchase Agreement dated as
of the date hereof (as amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Repurchase Agreement”);
WHEREAS, Guarantor indirectly owns one hundred percent (100%) of the Capital
Stock of Seller and Guarantor will derive benefits, directly and indirectly,
from the execution, delivery and performance by Seller of the Transaction
Documents, and the transactions contemplated by the Repurchase Agreement and the
other Transaction Documents; and
WHEREAS, it is a condition precedent to the Repurchase Agreement and the
consummation of the Transactions thereunder that Guarantor execute and deliver
this Guaranty for the benefit of Purchaser.
NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor does hereby agree as
follows:
ARTICLE I.

DEFINED TERMS
(a)        Each of the definitions set forth on Exhibit A hereto are, solely for
the purposes of Article V(k) hereof, hereby incorporated herein by reference.
Unless otherwise defined herein, terms defined in the Repurchase Agreement and
used herein shall have the meanings given to them in the Repurchase Agreement.
(b)        The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty. All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles.
ARTICLE II.

NATURE AND SCOPE OF GUARANTY
(a)        Guaranty of Obligations. The Guarantor’s guaranteed obligations (the
“Guaranteed Obligations”) are as follows:




--------------------------------------------------------------------------------




(i)    Guarantor hereby irrevocably and unconditionally guarantees and promises
to Purchaser and its successors and assigns permitted in accordance with the
Repurchase Agreement, subject to the terms of this Guaranty, the prompt and
complete payment and performance when due, whether at stated maturity, by
acceleration or otherwise, of all of the following: (a) subject to clause (iii)
below, all payment obligations owing by Seller to Purchaser under or in
connection with the Repurchase Agreement and any other Transaction Documents;
(b) all actual out-of-pocket court costs, enforcement costs and legal and other
expenses (including reasonable attorneys’ fees and expenses of outside counsel)
(collectively, “Costs”) that are incurred by Purchaser in the enforcement of any
obligation of Guarantor under this Guaranty; and (c) all actual losses, damages
and Costs (collectively, “Losses”) that are incurred by Purchaser as a
consequence of any of the following events:
(1)    any fraud, intentional material misrepresentation, illegal acts or
willful misconduct by Seller or Guarantor (collectively, “Obligor(s)”) or any of
their respective Affiliates, in connection with the Repurchase Agreement, any
other Transaction Documents or any certificate, report, financial statement or
other instrument or document furnished to Purchaser at the time of closing of
the facility or during the term of the Repurchase Agreement;
(2)    any Obligor’s or any of its Affiliates’ intentional misapplication or
misappropriation of any income or other amounts received from any Purchased
Asset;
(3)    any Obligor, or any Affiliate thereof, contests in bad faith the
existence of any Event of Default or any remedies pursued by Purchaser due to
such Event of Default;
(4)    any Obligor or any of its Affiliates voluntarily grants or creates, or
consents in writing to the grant or creation of, any Lien, encumbrance or
security interest in or on any Purchased Asset, any Collateral or the Pledged
Collateral (as defined in the Equity Pledge Agreement), in each case other than
in accordance with the terms of the Repurchase Agreement or Equity Pledge
Agreement, as applicable, or with the prior written consent of Purchaser;
(5)    any Obligor, or any Affiliate thereof attempts at any time, in any court
proceeding or otherwise, to (A) recharacterize any of the Transactions or any of
the Transaction Documents as a loan, as a debt or any financing arrangement
between or among any Obligor and Purchaser, or (B) assert in writing or in a
court proceeding that any of the Transactions is not a “master netting
agreement” as such term is defined in Section 101 of Title 11 of the United
States Code, as amended, or a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended;
(6)    Seller’s failure to obtain Purchaser’s prior written consent to any
voluntary incurrence of Indebtedness by Seller or any of its successors or
assigns not permitted under the Transaction Documents;
(7)    any material breach of any representations and warranties contained in
any Transaction Document relating to (A) Environmental Laws, (B) any indemnity


2

--------------------------------------------------------------------------------




for costs incurred in connection with the violation of any Environmental Law,
(C) the correction of any environmental condition, or (D) the removal of any
hazardous, toxic or harmful substances, materials, wastes, pollutants or
contaminants defined as such in or regulated under any Environmental Law, in
each case in any way affecting Seller’s properties or any of the Purchased
Assets; provided, that Guarantor shall have no liability under this Article
II(a)(i)(5) with respect to conditions on any Mortgaged Property first arising
after the date upon which Purchaser enforces its remedies with respect to the
related Purchased Asset pursuant to Article 14(b)(ii)(D) or 14(b)(iii) of the
Repurchase Agreement following an Event of Default; and
(8)    any material breach of the separateness covenants contained in Article 13
of the Repurchase Agreement.
(ii)    Notwithstanding anything to the contrary herein, the limitation on
recourse liability as set forth under Article II(a)(iii) hereof shall be of no
further force and effect and Guarantor irrevocably and unconditionally
guarantees and promises to pay to Purchaser (and its successors and assigns
permitted in accordance with the Repurchase Agreement), in lawful money of the
United States, in immediately available funds, the entire Repurchase Price
immediately upon the occurrence of:
(1)    with respect to any Obligor: (A) the voluntary commencement by such
Person as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution or similar law, or such
Person seeking the appointment or election of a receiver, conservator, trustee,
custodian or similar official for such Person or all or substantially all of the
property of and assets of such Person (unless consented to by Purchaser); (B)
the involuntary commencement of any such case or proceeding against such Person,
seeking such an appointment or election, that arose from any collusive action or
voluntary assistance of any such Person or its Affiliates (or, as to which, any
such Person files a petition seeking to join as a party); or (C) the making by
such Person of a general assignment for the benefit of creditors (other than in
favor of Purchaser) in connection with any case or proceeding described in the
foregoing clause (A) or (B); and
(2)    any material breach of the separateness covenants contained in Article 13
of the Repurchase Agreement that is cited as a material factor in the
substantive consolidation of any of the assets and/or liabilities of Seller with
the assets and/or liabilities of any other entity in an insolvency proceeding.
(iii)    Notwithstanding anything herein to the contrary, solely with respect to
the Guaranteed Obligations set forth in clause (i)(a) of this Article II(a), the
aggregate sum of the Guaranteed Obligations shall in no event exceed an amount
equal to twenty-five percent (25%) of the then aggregate sum of the then
currently unpaid Repurchase Price of each Purchased Asset then subject to a
Transaction under the Repurchase Agreement, measured at the time the Guaranteed
Obligations become due and payable.
(b)        Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor. This Guaranty may be enforced by


3

--------------------------------------------------------------------------------




Purchaser and any successor, endorsee, transferee or assignee of Purchaser
permitted under the Repurchase Agreement and shall not be discharged by such
permitted assignment or negotiation of all or part thereof.
(c)        Satisfaction of Guaranteed Obligations. Guarantor shall satisfy its
obligations hereunder without demand, presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever. Subject to the
limitation set forth in Article II(a)(iii), the obligations of Guarantor
hereunder shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Seller, or any other party,
against Purchaser or against the payment of the Guaranteed Obligations, other
than the payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with such Guaranteed Obligations or otherwise.
(d)        No Duty to Pursue Others. It shall not be necessary for Purchaser
(and Guarantor hereby waives any rights which Guarantor may have to require
Purchaser), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Seller or others liable on
the Guaranteed Obligations or any other person, (ii) enforce or exhaust
Purchaser’s rights against any collateral which shall ever have been given to
secure the Guaranteed Obligations, (iii) join Seller or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty or
(iv) resort to any other means of obtaining payment of the Guaranteed
Obligations. Purchaser shall not be entitled to actually receive payment of the
same amounts from both Seller and Guarantor. Purchaser shall not be required to
mitigate damages or take any other action to collect or enforce the Guaranteed
Obligations.
(e)        Waivers. Guarantor agrees to the provisions of the Transaction
Documents, and hereby waives notice of (i) any loans or advances made by
Purchaser to Seller or any purchases of the Purchased Asset made by Purchaser
from Seller, (ii) acceptance of this Guaranty, (iii) any amendment or extension
of the Repurchase Agreement or of any other Transaction Documents, (iv) the
execution and delivery by Seller and Purchaser of any other agreement or of
Seller’s execution and delivery of any other documents arising under the
Transaction Documents or in connection with the Guaranteed Obligations, (v) the
occurrence of any breach by Seller or an Event of Default under the Transaction
Documents, (vi) Purchaser’s transfer or disposition of the Transaction
Documents, or any part thereof, (vii) sale or foreclosure (or posting or
advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Seller, (ix) any
other action at any time taken or omitted by Purchaser and (x) except as
otherwise provided herein or required by the terms hereof, all other demands and
notices of every kind in connection with this Guaranty, the Transaction
Documents and any documents or agreements evidencing, securing or relating to
any of the Guaranteed Obligations; provided, however, that the foregoing shall
not constitute a waiver by Guarantor of any notice that Purchaser is expressly
required to provide to Seller or Guarantor or any other party pursuant to the
Transaction Documents.
(f)        Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall, within
five (5) Business Days after demand by Purchaser, pay Purchaser all actual and
documented out-of-pocket costs and expenses (including, without limitation, the
reasonable fees and expenses of outside counsel) actually incurred


4

--------------------------------------------------------------------------------




by Purchaser in the enforcement hereof or the preservation of Purchaser’s rights
hereunder. The covenant contained in this Article II(f) shall survive the
payment and performance of the Guaranteed Obligations.
(g)        Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Purchaser must rescind or restore any
payment, or any part thereof, received by Purchaser in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Purchaser shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of Seller and Guarantor that Guarantor’s obligations hereunder shall
not be discharged except by Seller’s or Guarantor’s payment and performance of
the Guaranteed Obligations which is not so rescinded or Guarantor’s performance
of such obligations and then only to the extent of such performance.
(h)        Deferral of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably defers any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Purchaser), to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from Seller or any other party liable for payment of any or all of
the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty until payment in full of the Guaranteed
Obligations (other than Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations) which, by their express
terms, survive termination of the Transaction Documents) and termination of the
Repurchase Agreement. Guarantor hereby subordinates all of its subrogation
rights against Seller arising from payments made under this Guaranty to the full
payment of the Guaranteed Obligations due Purchaser for a period of ninety-one
(91) days following the final payment of the last of all of the Guaranteed
Obligations and termination of the Repurchase Agreement. If any amount shall be
paid to Guarantor on account of such subrogation rights at any time when all of
the Guaranteed Obligations shall not have been paid in full, such amount shall
be held by Guarantor in trust for Purchaser, segregated from other funds of
Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to
Purchaser in the exact form received by Guarantor (duly indorsed by Guarantor to
Purchaser, if required), to be applied against the Guaranteed Obligations,
whether matured or unmatured, in such order as Purchaser may determine.
(i)        Seller. The term “Seller” as used herein shall include any new or
successor corporation, limited liability company, association, partnership
(general or limited), joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Seller or any interest in Seller.
ARTICLE III.

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced


5

--------------------------------------------------------------------------------




or adversely affected by any of the following, except to the extent required by
the terms hereof, and waives any common law, equitable, statutory or other
rights (including without limitation, except to the extent required by the terms
hereof, rights to notice) which Guarantor might otherwise have as a result of or
in connection with any of the following:
(a)        Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Repurchase Agreement, the
other Transaction Documents (other than this Guaranty), or any other document,
instrument, contract or understanding between Seller and Purchaser, or any other
parties, pertaining to the Guaranteed Obligations.
(b)        Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Purchaser to Seller.
(c)        Condition of Seller or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Seller, Guarantor or any other party at any time liable for the
payment of all or part of the Guaranteed Obligations or any dissolution of
Seller or Guarantor, or any sale, lease or transfer of any or all of the assets
of Seller or Guarantor, or any changes in the shareholders, partners or members
of Seller or Guarantor; or any reorganization of Seller or Guarantor.
(d)        Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability against Seller of all or any part of the Repurchase Agreement
or any document or agreement executed in connection with the Guaranteed
Obligations, for any reason whatsoever, including without limitation the fact
that (i) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (ii) the officers or representatives executing the Repurchase
Agreement or the other Transaction Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iii) the Seller has
valid defenses (other than payment of the Guaranteed Obligations), claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Seller, (iv) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable or (v) the Repurchase Agreement, or any
of the other Transaction Documents have been forged or otherwise are irregular
or not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Seller or any other person is found not liable on
the Guaranteed Obligations or any part thereof for any reason (other than by
reason of a defense of payment or performance of the Guaranteed Obligations).
(e)        Release of Obligors. Any full or partial release of the liability of
Seller on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement, as between Purchaser and Guarantor, that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Purchaser will look
to other parties to


6

--------------------------------------------------------------------------------




pay or perform the obligations of Seller under the Repurchase Agreement or the
other Transaction Documents.
(f)        Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
(g)        Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) by any
party other than Purchaser or any of its Affiliates of any collateral, property
or security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations.
(h)        Care and Diligence. Except to the extent the same shall result from
the gross negligence, willful misconduct, bad faith or illegal acts of Purchaser
or any of its Affiliates, the failure of Purchaser or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Purchaser (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.
(i)        Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.
(j)        Offset. The liabilities and obligations of Guarantor to Purchaser
hereunder shall not be reduced, discharged or released because of or by reason
of any existing or future right of offset, claim or defense (other than payment
of the Guaranteed Obligations) of Seller against Purchaser, or any other party,
or against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations).
(k)        Merger. The reorganization, merger or consolidation of Seller into or
with any other corporation or entity.
(l)        Preference. Any payment by Seller to Purchaser is held to constitute
a preference under bankruptcy laws, or for any reason Purchaser is required to
refund such payment or pay such amount to Seller or someone else.
(m)        Other Actions Taken or Omitted. Except to the extent the same shall
result from the gross negligence, willful misconduct, bad faith or illegal acts
of Purchaser or its Affiliates, any other action taken or omitted to be taken
with respect to the Transaction Documents, the


7

--------------------------------------------------------------------------------




Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices Guarantor or increases the likelihood that
Guarantor will be required to pay the Guaranteed Obligations pursuant to the
terms hereof, it is the unambiguous and unequivocal intention of Guarantor that
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.
ARTICLE IV.

REPRESENTATIONS AND WARRANTIES
To induce Purchaser to enter into the Transaction Documents, Guarantor
represents and warrants to Purchaser as follows:
(a)        Benefit. Guarantor has received, or will receive, indirect benefit
from the execution, delivery and performance by Seller of the Transaction
Documents, and the transactions contemplated therein.
(b)        Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Seller and is familiar with the value of any and all collateral intended to be
pledged as security for the payment of the Guaranteed Obligations.
(c)        No Representation By Purchaser. Neither Purchaser nor any other party
on Purchaser’s behalf has made any representation, warranty or statement to
Guarantor in order to induce Guarantor to execute this Guaranty.
(d)        Solvency. As of the date hereof, and after giving effect to this
Guaranty and the contingent obligation evidenced hereby, Guarantor is, and will
be, solvent, and has, and will have, assets which, fairly valued, exceed its
obligations, liabilities (including contingent liabilities fairly estimated) and
debts, and has, and will have, property and assets sufficient to satisfy and
repay its obligations and liabilities, as and when the same become due.
(e)        Organization. Guarantor (i) is duly organized, validly existing and
in good standing under the laws and regulations of the jurisdiction of its
formation, (ii) is duly licensed, qualified, and in good standing in each
jurisdiction where such licensing or qualification is necessary for the
transaction of Guarantor’s business, except where failure to be so licensed or
qualified could not be reasonably likely to have a Material Adverse Effect,
(iii) has the power to own its properties and to transact the businesses in
which it is now engaged.
(f)        Authority. Guarantor represents that (A) it is duly authorized to
execute and deliver this Guaranty and to perform its obligations under this
Guaranty, and has taken all necessary action to authorize such execution,
delivery and performance, and (B) each person signing this Guaranty on its
behalf is duly authorized to do so on its behalf.


8

--------------------------------------------------------------------------------




(g)        Due Execution. This Guaranty has been duly executed and delivered by
Guarantor, for good and valuable consideration.
(h)        Enforceability. This Guaranty is a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms subject to bankruptcy, insolvency, and other limitations on creditors’
rights generally and to equitable principles.
(i)        Approvals and Consents. No consent, approval or other action of, or
filing by, Guarantor with any Governmental Authority or any other Person is
required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of this Guaranty (other than consents,
approvals and filings required by Guarantor as a result of being a publicly
traded company or that have been obtained or made, as applicable).
(j)        Licenses and Permits. Guarantor possesses all rights, licenses,
permits, and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
except where the failure to do so could not be reasonably likely to have a
Material Adverse Effect.
(k)        Non-Contravention. Neither the execution and delivery of this
Guaranty, nor consummation by Guarantor of the transactions contemplated by this
Guaranty, nor compliance by Guarantor with the terms, conditions and provisions
of this Guaranty will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) the organizational documents of Guarantor,
(B) any agreement by which Guarantor is bound or to which any assets of
Guarantor are subject or constitute a default thereunder, or result thereunder
in the creation or imposition of any Lien upon any of the assets of Guarantor,
other than pursuant to the Transaction Documents, to the extent that such
conflict or breach is reasonably likely to have a Material Adverse Effect,
(C) any judgment or order, writ, injunction, decree or demand of any court
applicable to Guarantor, to the extent that such conflict or breach is
reasonably likely to have Material Adverse Effect, or (D) any Requirement of Law
applicable to Guarantor in any material respect.
(l)        Litigation/Proceedings. Except as otherwise disclosed in writing to
the Purchaser before the date hereof or the Purchase Date for any Transaction,
there is no action, suit, proceeding, investigation, or arbitration pending or,
to the best knowledge of Guarantor, threatened in writing against Guarantor, or
any of its assets that (A) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated hereby or thereby or (B) would be
reasonably likely to have a Material Adverse Effect.
(m)        No Outstanding Judgments. Except as otherwise disclosed in writing to
the Purchaser prior to the Closing Date, there are no judgments against
Guarantor in an amount greater than the Litigation Threshold unsatisfied of
record or docketed in any court located in the United States of America.
(n)        Compliance with Law. Guarantor is in compliance in all material
respects with all Requirements of Law. Guarantor is not in default with respect
to any judgment, order, writ, injunction, decree, rule or regulation of any
arbitrator or Governmental Authority.


9

--------------------------------------------------------------------------------




All representations and warranties made by Guarantor herein shall survive until
payment in full of the Guaranteed Obligations (other than Repurchase Obligations
(including contingent reimbursement obligations and indemnity obligations),
which by their express terms survive termination of the Transaction Documents).
ARTICLE V.

COVENANTS OF GUARANTOR
Guarantor covenants and agrees with Purchaser that, until payment in full of all
Guaranteed Obligations (other than Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations), which by their express
terms survive termination of the Transaction Documents):
(a)        Corporate Change. Guarantor shall not change its jurisdiction of
organization unless it shall have provided Purchaser at least thirty (30) days’
prior written notice of such change.
(b)        Intentionally Omitted.
(c)        Preservation of Existence; Licenses. Guarantor shall at all times
maintain and preserve its legal existence and in all material respects all of
the rights, privileges, licenses, permits and franchises necessary for the
operation of its business and for its performance under this Guaranty.
(d)        Compliance with Obligations. Guarantor shall at all times comply
(i) with its organizational documents in all material respects, (ii) in all
material respects with any agreements by which it is bound or to which its
assets are subject and (iii) in all material respects with any Requirement of
Law applicable to it.
(e)        Books of Record and Accounts. Guarantor shall at all times keep
proper books of records and accounts in which full, true and correct entries
shall be made of its transactions fairly in accordance with GAAP, consistently
applied, and set aside on its books from its earnings for each fiscal year all
such proper reserves in accordance with GAAP, consistently applied.
(f)        Taxes and Other Charges. Guarantor shall pay and discharge all taxes,
levies, assessments and other charges imposed on it, on its income or profits,
on any of its property prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained in accordance with GAAP or are de minimis
in amount.
(g)        Due Diligence. Guarantor shall permit Purchaser to conduct continuing
due diligence in accordance with Article 28 of the Repurchase Agreement.
(h)        No Change of Control. Guarantor shall not, without the prior consent
of Purchaser, permit a Change of Control to occur.


10

--------------------------------------------------------------------------------




(i)        Limitation on Distributions. After the occurrence and during the
continuation of any Event of Default or the breach of any of the financial
covenants set forth in Article V(k) below, Guarantor shall not make any payment
on account of, or set apart assets for, a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of any
equity or partnership interest of Guarantor (each, a “Distribution”), whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Guarantor. Notwithstanding the foregoing, Guarantor may make Distributions to
its direct or indirect owners during any period as necessary for Colony (as
defined in the Repurchase Agreement) to maintain its REIT status. The term
“REIT” shall mean a Person satisfying the conditions and limitations set forth
in Section 856(b) and 856(c) of the Internal Revenue Code which are necessary to
qualify as such Person as a “real estate investment trust”, as defined in
Section 856(a) of the Internal Revenue Code.
(j)        Voluntary or Collusive Filing. Guarantor shall not voluntarily file a
case, or join or collude with any Person in the filing of an involuntary case,
in respect of Seller under the Bankruptcy Code.
(k)        Financial Covenants.
(A) Guarantor shall, at all times following the Closing Date until the
Guaranteed Obligations (other than Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations), which by their express
terms survive termination of the Transaction Documents) have been paid in full,
satisfy the following financial covenants, as determined quarterly on a
consolidated basis in accordance with GAAP, consistently applied:
(i)    Minimum Liquidity. Liquidity at any time shall not be less than the lower
of (i) Fifty Million Dollars ($50,000,000.00) and (ii) the greater of (A) Ten
Million Dollars ($10,000,000.00) and (B) five percent (5%) of Guarantor’s
Recourse Indebtedness;
(ii)    Minimum Tangible Net Worth. Consolidated Tangible Net Worth at any time
shall not be less than the sum of (i) $2,105,000,000.00, plus (ii) seventy-five
percent (75%) of the net cash proceeds thereafter received by the Guarantor (x)
from any offering by the Guarantor of its common equity and (y) from any
offering by the Sponsor of its common equity to the extent such net cash
proceeds are contributed to the Guarantor, excluding any such net cash proceeds
that are contributed to the Guarantor within ninety (90) days of receipt of such
net cash proceeds and applied to purchase, redeem or otherwise acquire Capital
Stock issued by the Guarantor (or any direct or indirect parent thereof);
(iii)    Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio at
any time may not exceed 0.75 to 1.00; and
(iv)    Minimum Interest Coverage Ratio. As of any date of determination, the
ratio of (i) Consolidated EBITDA for the period of twelve (12) consecutive
months ended on such date (if such date is the last day of a fiscal quarter) or
the fiscal quarter most recently ended prior to such date (if such date is not
the last day of a fiscal quarter) to (ii) Consolidated Interest Expense for such
period shall not be less than 1.4 to 1.


11

--------------------------------------------------------------------------------




(B)     Notwithstanding anything to the contrary contained herein or elsewhere,
(i) in the event that the Guarantor, the Seller or any Subsidiary of the
Guarantor has entered into or shall enter into or amend any other commercial
real estate loan repurchase agreement, warehouse facility or credit facility
with any other lender or repurchase buyer (each as in effect after giving effect
to all amendments thereof, a “Third Party Agreement”) and such Third Party
Agreement contains any financial covenant as to the Guarantor for which there is
no corresponding covenant in this Article V(k) at the time such financial
covenant becomes effective (each an “Additional Financial Covenant”), or
contains a financial covenant that corresponds to a covenant in this Article
V(k) and such financial covenant is more restrictive as to the Guarantor than
the corresponding covenant in this Article V(k) as in effect at the time such
financial covenant becomes effective (each, a “More Restrictive Financial
Covenant” and together with each Additional Financial Covenant, each an “MFN
Covenant”), then (A) the Guarantor shall promptly notify the Purchaser of the
effectiveness of such MFN Covenant and (B) in the sole discretion of the
Purchaser this Article V(k) will automatically be deemed to be modified to
reflect such MFN Covenant (whether through amendment of an existing covenant
contained in this Article V(k) (including, if applicable, related definitions)
or the inclusion of an additional financial covenant (including, if applicable,
related definitions), as applicable), and (ii) in the event that all Third Party
Agreements that contain an MFN Covenant are or have been amended, modified or
terminated and the effect thereof is to make less restrictive as to the
Guarantor any MFN Covenant or eliminate any Additional Financial Covenant, then,
upon Guarantor providing written notice to the Purchaser of the same (each an
“MFN Step Down Notice”), which Guarantor may deliver to the Purchaser from time
to time, the financial covenants in this Article V(k) will automatically be
deemed to be modified to reflect only such MFN Covenants which are then in
effect as of the date of any such MFN Step Down Notice; provided, however, that
in no event shall the foregoing cause the financial covenants of the Guarantor
to be any less restrictive than the financial covenants expressly set forth in
clauses (i) through (iv) of this Article V(k). Promptly upon request by the
Purchaser, the Guarantor shall execute and take any and all acts, amendments,
supplements, modifications and assurances and other instruments as the Purchaser
may reasonably require from time to time in order to document any such
modification and otherwise carry out the intent and purposes of this paragraph.
ARTICLE VI.
SET-OFF
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, Guarantor hereby
grants to Purchaser a right, following the occurrence and during the continuance
of an Event of Default, to set-off, without notice to Guarantor, any sum or
obligation whether or not arising under this Guaranty and irrespective of the
currency, place of payment or booking office of the sum or obligation owed by
Guarantor to Purchaser against (i) any sum or obligation whether or not arising
under this Guaranty and irrespective of the currency, place of payment or
booking office of the sum or obligation owed by Purchaser to Guarantor, (ii) any
and all deposits (general or specified), monies, credits, securities, collateral
or other property of Guarantor and the proceeds therefrom, now or hereafter held
or received for the account of Guarantor (whether for safekeeping, custody,
pledge, transmission, collection, or otherwise) by Purchaser or its Affiliates
or any entity under the control of Purchaser


12

--------------------------------------------------------------------------------




or its Affiliates and its respective successors and permitted assigns
(including, without limitation, branches and agencies of Purchaser, wherever
located).
Purchaser is hereby authorized at any time and from time to time upon the
occurrence and during the continuance of an Event of Default, without notice to
Guarantor, to set-off, appropriate, apply and enforce such right of set-off
against any and all items hereinabove referred to against any amounts owing to
Purchaser by Guarantor under the Transaction Documents or this Guaranty,
irrespective of whether Purchaser shall have made any demand hereunder and
although such amounts, or any of them, shall be contingent or unmatured and
regardless of any other collateral securing such amounts.  If a sum or
obligation is unascertained, Purchaser may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.  Nothing in this
Article VI shall be effective to create a charge or other security interest.
This Article VI shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other rights to which any party is at
any time otherwise entitled (whether by operation of law, contract or
otherwise).
ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL THAT SECURE THE AMOUNTS
OWING TO PURCHASER OR ITS AFFILIATES BY GUARANTOR UNDER THIS GUARANTY, PRIOR TO
EXERCISING THEIR RIGHT OF SET-OFF WITH RESPECT TO SUCH MONIES, SECURITIES,
COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF GUARANTOR, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY GUARANTOR.
ARTICLE VII.

MISCELLANEOUS
(a)        Waiver. No failure to exercise, and no delay in exercising, on the
part of Purchaser, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Purchaser
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing signed by Purchaser
and Guarantor and no such consent or waiver shall extend beyond the particular
case and purpose involved. No notice or demand given in any case shall
constitute a waiver of the right to take other action in the same, similar or
other instances without such notice or demand (except to the extent such a
notice or demand is required by the terms hereof).
(b)        Notices. Unless otherwise provided in this Guaranty, all notices,
consents, approvals and requests required or permitted hereunder shall be given
in writing and shall be effective for all purposes if sent by (i) hand delivery,
with proof of delivery, (ii) certified or registered United States mail, postage
prepaid, (iii) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery, (iv) by telecopier (with
answerback acknowledged), provided that such telecopied notice must also be
delivered by one of the means set forth in (i), (ii) or (iii) above, or (v) by
electronic mail, provided that such electronic mail notice must also be


13

--------------------------------------------------------------------------------




delivered by one of the means set forth in (i), (ii) or (iii) above; in the case
of notice to the Purchaser, to the address specified in Exhibit I to the
Repurchase Agreement and, in the case of notice to Guarantor, to the address
specified below, or to such other address and person as shall be designated from
time to time by Guarantor or Purchaser, as the case may be, in a written notice
to the other in the manner provided for in this Article VII(b). A notice shall
be deemed to have been given: (1) in the case of hand delivery, at the time of
delivery, (2) in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day, (3) in the case of expedited prepaid
delivery upon the first attempted delivery on a Business Day, (4) in the case of
telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Article VII or (5) in
the case of electronic mail, upon receipt of a verbal or electronic
communication confirming receipt thereof, provided that such electronic mail
notice was also delivered as required in this Article VII. A party receiving a
notice that does not comply with the technical requirements for notice under
this Article VII may elect to waive any deficiencies and treat the notice as
having been properly given.
Guarantor:    
Credit RE Operating Company, LLC
c/o CLNC Manager, LLC
590 Madison Avenue, 34th Floor
New York, New York 10022
Attn: David A. Palamé
Telephone: (212) ###-####
Email: #######@clns.com


with copies to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Attention: Daniel L. Stanco
Telephone: (212) ###-####
Fax: (646) ###-####
Email: #######@ropesgray.com


(c)        GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN
SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
(d)        SUBMISSION TO JURISDICTION; WAIVERS.
(i)    Each of Guarantor, and by its acceptance of the benefits of this
Guaranty, Purchaser, irrevocably and unconditionally (A) submits to the
non-exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court


14

--------------------------------------------------------------------------------




from any such court, solely for the purpose of any suit, action or proceeding
brought to enforce its obligations under this Guaranty or relating in any way to
this Guaranty, the Repurchase Agreement or the Transactions and (B) waives, to
the fullest extent it may effectively do so, any defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court and any
right of jurisdiction on account of its place of residence or domicile.
(ii)    To the extent that Guarantor, and by its acceptance of the benefits of
this Guaranty, Purchaser has or hereafter may acquire any immunity (sovereign or
otherwise) from any legal action, suit or proceeding, from jurisdiction of any
court or from set off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its
property, such party hereby irrevocably waives and agrees not to plead or claim
such immunity in respect of any action brought to enforce its obligations under
this Guaranty or relating in any way to this Guaranty, the Repurchase Agreement
or the Transactions.
(iii)    Each of Guarantor and by its acceptance of the benefits of this
Guaranty, Purchaser, hereby irrevocably consents to the service of any summons
and complaint and any other process by the mailing of copies of such process to
it at its address specified herein. Each of Guarantor and, by its acceptance of
the benefits of this Guaranty, Purchaser, hereby agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Article VII(d) shall affect the right of Purchaser or Guarantor
to serve legal process in any other manner permitted by law or affect the right
of Purchaser or Guarantor to bring any action or proceeding against the other
party or its property in the courts of other jurisdictions, and nothing in this
Article VII(d) shall affect the right of any party to serve legal process in any
other manner permitted by law or affect the right of any party to bring any
action or proceeding against the other party or its property in the courts of
other jurisdictions.
(iv)    GUARANTOR, AND BY ITS ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY,
PURCHASER, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY
OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER.
(e)        Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
(f)        Amendments. This Guaranty may be amended only by an instrument in
writing executed by Guarantor and Purchaser.


15

--------------------------------------------------------------------------------




(g)        Parties Bound; Assignment. This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives; provided, however, that Guarantor may not,
without the prior written consent of Purchaser, assign any of its rights,
powers, duties or obligations hereunder. Purchaser may assign or transfer its
rights under this Guaranty in accordance with the transfer of assignment
provisions of the Repurchase Agreement.
(h)        Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation or construction of this Guaranty.
(i)        Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
(j)        Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Seller to Purchaser, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Purchaser hereunder shall be cumulative of any and all other
rights that Purchaser may ever have against Guarantor. The exercise by Purchaser
of any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.
(k)        Entirety. This Guaranty embodies the final, entire agreement of
Guarantor and Purchaser with respect to Guarantor’s guaranty of the Guaranteed
Obligations and supersedes any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof. This Guaranty is intended by Guarantor and Purchaser as a
final and complete expression of the terms of the guaranty, and no course of
dealing between Guarantor and Purchaser, no course of performance, no trade
practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty. There
are no oral agreements between Guarantor and Purchaser relating to the subject
matter hereof.
(l)        Intent. Guarantor intends (i) that this Guaranty constitute a
“securities contract” as that term is defined in Section 741(7)(A)(xi) of the
Bankruptcy Code to the extent of damages as measured in accordance with Section
562 of the Bankruptcy Code and (ii) that this Guaranty constitutes a “master
netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code to the extent of damages as measured in accordance with Section
562 of the Bankruptcy Code.
[SIGNATURE ON NEXT PAGE]


16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned executed this Guaranty as of the day first
written above.
CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company
By:
/s/ David A. Palamé    
Name: David A. Palamé
Title: Vice President







[Signature Page to Guaranty]
 

--------------------------------------------------------------------------------






EXHIBIT A
FINANCIAL COVENANT DEFINITIONS
“Available Borrowing Capacity” means, on any date of determination, the total
unrestricted borrowing capacity which may be drawn (taking into account required
reserves and discounts) upon by the Guarantor and its Subsidiaries under any
credit facilities (excluding repurchase agreements and note on note facilities),
but with respect to any such credit facility, solely to the extent that such
available borrowing capacity is committed by the related lender.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Capital Stock” means, with respect to any Person, all of the shares of capital
stock or share capital of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock or share capital of (or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock or share capital of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
“Cash Equivalents” means, as of any date of determination, (a) marketable
securities (i) issued or the principal and interest of which are directly and
unconditionally guaranteed by the United States or (ii) issued by any agency of
the United States, the obligations of which are backed by the full faith and
credit of the United States and (b) time deposits, certificates of deposit,
money market accounts or banker’s acceptances of any investment grade rated
commercial bank, in each case with respect to clauses (a) and (b) which mature
within ninety (90) days after such date of determination.
“Consolidated EBITDA” means, with respect to any Person for any period, Core
Earnings plus an amount which, in the determination of Core Earnings for such
period, has been deducted (and not added back) for, without duplication, (i)
Consolidated Interest Expense, (ii) provisions for taxes based on income of such
Person and its Consolidated Subsidiaries (provided that Consolidated EBITDA
shall, solely with respect to the Consolidated EBITDA attributable to any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such attributable amount), and (iii) preferred dividends.
“Consolidated Group Pro Rata Share” means, with respect to any Non Wholly-Owned
Consolidated Affiliate, the percentage interest held by the Guarantor and its
Wholly Owned


A-1

--------------------------------------------------------------------------------





Subsidiaries, in the aggregate, in such Non Wholly-Owned Consolidated Affiliate
determined by calculating the percentage of Capital Stock of such Non
Wholly-Owned Consolidated Affiliate owned by the Guarantor and its Wholly Owned
Subsidiaries.
“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Consolidated Subsidiaries for such period
with respect to all outstanding Indebtedness of such Person and its Consolidated
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP); provided that
Consolidated Interest Expense shall, with respect to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
the total cash interest expense (determined in accordance with GAAP) of such Non
Wholly-Owned Consolidated Affiliate for such period.
“Consolidated Leverage Ratio” means, with respect to any Person on any date of
determination, the ratio of (a) Consolidated Total Debt on such day to (b) Total
Asset Value as of such date.
“Consolidated Subsidiaries” means, with respect to any Person, all Subsidiaries
of such Person which are consolidated with such Person for financial reporting
purposes under GAAP.
“Consolidated Tangible Net Worth” means, for any Person on any date of
determination, all amounts that would, in conformity with GAAP, be included on a
consolidated balance sheet of such Person and its Consolidated Subsidiaries
under stockholders’ equity at such date plus (i) accumulated depreciation and
(ii) amortization of real estate intangibles such as in-place lease value, above
and below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate, in each case, of
such Person and its Consolidated Subsidiaries on such date (provided that the
amounts described in the foregoing clauses (i) and (ii) shall, solely with
respect to any such amount attributable to any Non Wholly-Owned Consolidated
Affiliate, only include the Consolidated Group Pro Rata Share of such
attributable amount) minus the Intangible Assets of such Person and its
Consolidated Subsidiaries on such date (provided that any such amount deducted
with respect to deferred financing costs shall, solely with respect to any such
amount attributable to any Non Wholly-Owned Consolidated Affiliate, only include
the Consolidated Group Pro Rata Share of such attributable amount).
“Consolidated Total Debt” means, with respect to any Person on any date of
determination, the aggregate principal amount of all Indebtedness of the such
Person and its Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Total
Debt shall (i) exclude any Indebtedness attributable to a Specified GAAP
Reportable B Loan Transaction, (ii) exclude all Permitted Non-Recourse CLO
Indebtedness and (iii) solely with respect to the Indebtedness of any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such Indebtedness.
“Core Earnings” means, with respect to any Person for any period, net income
determined in accordance with GAAP of such Person and its consolidated
subsidiaries and excluding (but only to the extent included in determining net
income for such period) (i) non-cash equity compensation expense, (ii) the
expenses incurred in connection with the formation of the Sponsor and the
offering in connection therewith, including the initial underwriting discounts
and commissions, (iii) acquisition costs from successful acquisitions (other
than acquisitions made in the ordinary course


A-2

--------------------------------------------------------------------------------





of business), (iv) real property depreciation and amortization, (v) any
unrealized gains or losses or other similar non-cash items that are included in
net income for the current quarter, regardless of whether such items are
included in other comprehensive income or loss, (vi) extraordinary or
non-recurring gains or losses and (vii) one-time expenses, charges or gains
relating to changes in GAAP; provided that Core Earnings shall, solely with
respect to the Core Earnings attributable to any Non Wholly-Owned Consolidated
Affiliate, only include the Consolidated Group Pro Rata Share of such
attributable amount.
“Customary Recourse Exceptions” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness such as fraud, misapplication of cash, voluntary
bankruptcy, environmental claims, breach of representations and warranties,
failure to pay taxes and insurance, as applicable, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Guarantor ending on December 31 of each
calendar year.
“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which the Guarantee is made and
(b) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee, unless such primary obligation or
maximum amount for which such Person may be liable is not stated or
determinable, in which case the amount of such Guarantee shall be such Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in accordance with GAAP. The terms “Guarantee” and “Guaranteed” used
as verbs shall have correlative meanings.
“Indebtedness” means, as to any Person at a particular time, without
duplication, the following to the extent they are included as indebtedness or
liabilities in accordance with GAAP:
(a)
obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person);



(b)
obligations of such Person to pay the deferred purchase or acquisition price of
property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within sixty (60)
days of the date the respective goods are delivered or the respective services
are rendered;





A-3

--------------------------------------------------------------------------------





(c)
Indebtedness of others secured by a lien on the property of such Person, whether
or not the respective Indebtedness so secured has been assumed by such Person;



(d)
obligations (contingent or otherwise) of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person;



(e)
Capital Lease Obligations of such Person;



(f)
obligations of such Person under repurchase agreements, sale/buy-back agreements
or like arrangements;



(g)
Indebtedness of others Guaranteed by such Person;



(h)
all obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person;



(i)
Indebtedness of general partnerships of which such Person is a general partner;
and



(j)
all net liabilities or obligations under any interest rate swap, interest rate
cap, interest rate floor, interest rate collar or other hedging instrument or
agreement.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges (including deferred financing costs), unamortized debt discount and
capitalized research and development costs; provided, however, that Intangible
Assets shall not include real estate intangibles such as in-place lease value,
above and below market lease value and deferred leasing costs which are purchase
price allocations determined upon the acquisition of real estate.
“Liquidity” means, for any Person and its Consolidated Subsidiaries, the sum of
(a) cash and Cash Equivalents and (b) Available Borrowing Capacity.
“Non-Recourse Indebtedness” means, Indebtedness that is not Recourse
Indebtedness.
“Non Wholly-Owned Consolidated Affiliate” means each Consolidated Subsidiary of
the Guarantor in which less than 100% of each class of the Capital Stock (other
than directors’ qualifying shares, if applicable) of such Consolidated
Subsidiary are at the time owned, directly or indirectly, by the Guarantor.
“Permitted Non-Recourse CLO Indebtedness” means Indebtedness that is (i)
incurred by a Subsidiary of Guarantor in the form of asset-backed securities
commonly referred to as “collateralized loan obligations” or “collateralized
debt obligations” and (ii) is Non-Recourse Indebtedness.
“Person” means, any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Recourse Indebtedness” means, with respect to any Person, for any period,
without duplication, the aggregate Indebtedness in respect of which such Person
is subject to recourse for payment, whether as a borrower, guarantor or
otherwise; provided, that Indebtedness arising


A-4

--------------------------------------------------------------------------------





pursuant to Customary Recourse Exceptions shall not constitute Recourse
Indebtedness until such time (if any) as demand has been made for the payment or
performance of such Indebtedness.
“Specified GAAP Reportable B Loan Transaction” means a transaction involving
either (i) the sale by the Guarantor or any Subsidiary of Guarantor of the
portion of an investment consisting of an “A-Note”, and the retention by the
Guarantor or any Subsidiary of Guarantor of the portion of such investment asset
consisting of a “B-Note”, which transaction is required to be accounted for
under GAAP as a “financing transaction” or (ii) the acquisition or retention by
the Guarantor or any of its Subsidiaries of an investment asset consisting of a
“b-piece” in a securitization facility, which transaction under GAAP results in
all of the assets of the trust that is party to the securitization facility, and
all of the bonds issued by such trust under such securitization facility that
are senior to the “b-piece”, to be consolidated on the Guarantor’s consolidated
balance sheet as assets and liabilities, respectively.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Guarantor or any of
its Subsidiaries shall be a “Swap Agreement”.
“Total Asset Value” means, with respect to any Person as of any date of
determination, the net book value of the total assets of such Person and its
Consolidated Subsidiaries on such date as determined in accordance with GAAP
plus (x) accumulated depreciation and (y) amortization of real estate
intangibles; provided, that Total Asset Value shall (i) exclude the amount of
all restricted cash (other than reserves for Capital Expenditures) of such
Person and its Consolidated Subsidiaries to the extent such cash supports
obligations that do not constitute Consolidated Total Debt, (ii) include the net
book value of assets associated with a Specified GAAP Reportable B Loan
Transaction only to the extent in excess of the amount of any Indebtedness
attributable to such Specified GAAP Reportable B Loan Transaction, (iii) include
the net book value of assets associated with any Permitted Non-Recourse CLO
Indebtedness and (iv) solely with respect to the net book value of the total
assets of a Non Wholly-Owned Consolidated Affiliate, only include the
Consolidated Group Pro Rata Share of the net book value of such Non Wholly-Owned
Consolidated Affiliate’s total assets.
“Wholly Owned Subsidiary” means, with respect to any Person, any other Person
all of the Capital Stock of which (other than directors’ qualifying shares
required by law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.


A-5